Citation Nr: 0426228	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-18 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than November 3, 
1987, for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from December 1994 rating 
decision by the New York, New York Department of Veterans 
Affairs (VA) Regional Office (RO), assigning an effective 
date of November 3, 1987, for the grant of service connection 
for schizophrenia.  The Board notes that the RO has 
characterized the issue on appeal as entitlement to an 
earlier effective date for a 100 percent rating for 
schizophrenia; however, the 100 percent rating for the 
veteran's schizophrenia has been in effect from the effective 
date of service connection and clearly cannot be assigned 
prior the effective date of service connection.  Thus, the 
Board has recharacterized the issue on appeal as entitlement 
to an earlier effective date for the grant of service 
connection.  If entitlement to an earlier effective date for 
service connection is established, the RO will evaluate the 
disability for the earlier period and the veteran will have 
the opportunity to appeal the RO's determination.   


REMAND

The Board notes that, by letter received by the Board in 
September 2004, the veteran requested a hearing at the RO 
before a member of the Board.  This hearing has not yet been 
scheduled.  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C., for the following action:  

The RO should schedule the veteran for a 
travel Board hearing in accordance with 
the docket number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



